Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        DETAILED ACTION
A third party had submitted PTO-1449 on September 10, 2020 and a copy is enclosed. 

			SPECIFICATION OBJECTION
Insertion of continuing data of PCT and Japanese Foreign Priority document at beginning of the specification (i.e. below the Title) is needed.  

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tanaka et al (US  6,703,461).

Tanaka et al do not specify a content of chloride ions, but various processing steps yielding a low amount/content of the metal elements taught for the example 1 would be expect to remove the chloride ions in an amount of less than 1 ppm inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Tanaka et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Thus, the instant invention lacks novelty.

Claims 1-9 are rejected under 35 U.S.C. 103 as obvious over Tanaka et al (US 2004/0147698 A1) in view of Iwamatsu (“SEMICONDUCTOR CLEANING TECHNOLOGY SO FAR realization of super clean technology”, Kogyo Chosakai Publishing Co., LTD., 1993, ISBN: 4769311028, page 57) and Xu et al (US 2006/0270780 A1).
Tanaka et al further teach use of hydrochloric acid and water for coagulation step and vacuum-drying at 60oC at col. 23, lines 13-33.

Iwamatsu teaches that presence of 1 ppm or more of chlorine contained in a resin would cause corrosion of aluminum wiring of semiconductor at upper portion.
Xu et al teach advantages of using the coagulating agents free of the metallic ions such as the nitric acid in the [0009].  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well known coagulating agents such as the nitric acid taught by Xu et al in the examples of Tanaka et al for the coagulation since a problem of the presence of 1 ppm or more of chlorine contained in a resin for semiconductor is known as taught by Iwamatsu and thus a functionally equivalent  coagulating agents free of the chloride ions such as the nitric acid taught by Xu et al in Tanaka et al in lieu of the hydrochloric acid would be an obvious modification absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2006/0270780 A1).

The methanol used by Xu et al would be expected to have less than 2 ppm of metal elements and chloride ions.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain fluorine-containing elastomers comprising 0.3-3 ppm of the metal elements in Xu et al since Xu et al teach the fluorine-containing elastomers comprising less than 3000 ppb (i.e. 3 ppm) or less than 2000 ppb (i.e. 2 ppm) of the metal elements absent showing otherwise.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
In re Peterson, 315 F.3d at 1330 (Fed. Cir. 2003).

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2006/0270780 A1) in view of Tanaka et al (US 2004/0147698 A1).
The instant claims 5 and 6 further recites use of water and drying under reduced pressure over Xu et al.
Tanaka et al teach use of water for coagulation step and vacuum-drying at 60oC at col. 23, lines 13-33.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the well-known medium for the coagulation and drying condition taught by Tanaka et al in Xu et al since the water would be at least environmental friendly over the methanol used by Xu et al and since use of the reduced pressure including the vacuum in order to shorten drying time would be a rounine practice as taught by Tanaka et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

 submitted by a third party in view of Xu et al (US 2006/0270780 A1).
EP teaches a fluoroelastomer obtained from tetrafluoroethylene (TFE) and perfluoro(methyl vinyl ether (PMVE) in example 1.  
The example 1 of EP does not use any component comprising and thus it would be expected to yield the fluoroelastomer free of the chloride ions. 
The example 1 of EP does not specify a content of metal elements and chloride ions or use of nitric acid for coagulation.
Xu et al teach that a fluoroelastomer having a low metallic ion concentration such as less than 3 ppm would minimize corrosion in [0008-0010] and examples of tables 1 and 2.  Xu et al also teach advantages of using the coagulating agents free of the metallic ions such as the nitric acid in the [0009].  Finishing processes 1 and 2 used for the example 1 taught in [0045-0048] utilizes nitric acid and methanol for purification of the fluoroelastomer having low metallic ion concentration.  Xu et al teach that the emulsion latex was coagulated by using the nitric acid in [0051] and thus the finishing processes 1 and 2 for the example 1 would be also expected to coagulate the emulsion latex of the example 1.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well known coagulating agents such as the nitric acid taught by Xu et al in the example 1 of EP for purification since advantages of using the coagulating agents free of the metallic ions such as the nitric acid and a low content of metal elements are well known as taught by Xu et al absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/699,885 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the fluoroelastomer having a low metallic ion concentration of the copending Application would encompass the instant 1 ppm or less of chloride ions since the fluoroelastomer having the low metallic ion concentration of the copending Application would be expected have gone through purification processes inherently.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.